DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.
The 10/16/2020 action misstated the AIA  status, and the correct status is as above.
Status of claims
Canceled:
1
Pending:
2-23
Withdrawn:
6-10
Examined:
2-5 and 11-23
Independent:
2
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description

x
BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 4/5/2010.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The objection to the title is withdrawn.
The previous objection to the claims is withdrawn.
The previous 112/2nd rejections are withdrawn, however new rejections are applied.
In view of the terminal disclaimers, the previous double patenting rejections are withdrawn.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following 

Claim rejections - 112/2nd
The following is a quotation of 112/2nd:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-5 and 11-23 are rejected under 112/2nd, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However, equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
2-5, 9 and 21-23
...the software comprises instructions that... cause...
A claim to a machine or manufacture, e.g. here a "system" is directed to claimed structure and cannot recite a process step such as "instructions... cause...," which recitation renders claim 2 indefinite.  MPEP 2173.05(p).II pertains.

This rejection can be overcome by amending to "instructions [[that]]configured to... cause..."  Or, another amendment, equivalently directed to structure as opposed to process, also may overcome the rejection. 

As presently recited, claim 2, in view of the recited "cause..." recitations, reads on intended use, and these recitations are not clearly limiting.

Claims 3-5, 9 and 21-23 are rejected similarly, and the same issues occur in withdrawn claims 6-7 and 9-10.  For example, in claim 4, "specifically binds" is recited as a process step rendering claim 4 


Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim rejections - 112/1st
The following is a quotation of 112/1st:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written description
Claims 2-5 and 11-23 are rejected under 112/1st as failing to comply with the written description requirement.  The claims read on subject matter which is not described in the specification in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.
Claim 2 recites "A system... comprising... a processing... arrangement... comprising software; ...wherein the software comprises instructions that, when executed by the processing circuit arrangement, cause the processing circuit arrangement to:... control... to deliver... a plurality of probes, wherein a probe of the plurality of probes comprises a capture agent that specifically binds to the target biological molecule and is conjugated to an oligonucleotide comprising a sequence..."  
While the specification clearly discloses software control of general agent delivery (e.g. [12]), it is not clear that there is support for software having software structure (e.g. stored instructions) particular to the recited "a plurality of probes comprises a capture agent that specifically binds to the target 
As examples, it is not clear that there is support for software that can distinguish delivery of one probe versus a plurality of probes, e.g. within the same fluid, or distinguish delivery of the particularly recited "probe" structure, i.e. "conjugated to an oligonucleotide..."  The specification does disclose such probe structure (specification: e.g. [13, 32, 45]), but it is not clear that there is support for claiming software as structure particularly embodying such limitations. 
None of the dependent claims remedies this issue, and various dependent claims similarly include limitations, recited as embodied in software, but without clear support for such embodiment in software, e.g. in claim 4 "the first capture agent specifically binds a first target protein" and in claim 17 "the first capture agent specifically binds a first target mRNA of the tissue sample and the second capture agent specifically binds a second target mRNA of the tissue sample, and wherein the first and second target mRNAs are different" but neither "agent" is claimed directly as structure of the "system."  It is not clear that PHOSITA, even given the instant specification, would have understood how to create software enforcing such structural limitations.
As presently understood, the software structure recitations at issue here are interpreted as intended use.
Such structure could be claimed as directly comprised by the recited "system," i.e. not via the structure of stored software but directly as an element of the "system," i.e. the "system" comprising "probes..."
As appropriate, these rejections may be overcome, for example, (i) by narrowing to supported embodiments (e.g. embodiments with clear support for the claimed "system" structure) and/or (ii) by clarifying on the record where support can be found and how that support relates to the recitations.  
Any amendment should be propagated throughout the claims as appropriate.
In general, it is requested that any claim amendment claiming structure via software be accompanied by citations to support in the original disclosure.
MPEP 2163 pertains.
Claim rejections - 103
The following is a quotation of 35 USC 103(a) which forms the basis for all obviousness rejections set forth in this office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 2-5
Claims 2-5 are rejected under 35 USC 103 as unpatentable over Kononen (US 6,699,710 as cited on the 6/30/2020 IDS). 
In view of the above 112/1st rejections and associated intended-use interpretations, the rejection over Kononen is maintained.
Regarding claims 2-5, Kononen teaches a system comprising a tissue imaging apparatus for locating region of interest i.e. stained tissue (e.g. microscope, col. 6, line 37-col. 7, line 12), a processor comprising processing instructions (e.g. Fig. 22 and related text) and a detection apparatus (fluorescent microscope) to detect fluorescently labeled probes (Examples 1-4).  Kononen teaches a system comprising a microscope wherein the tissue is first imaged using the microscope to locate tissue of interest prior to target-specific fluorescent target analysis (Examples 1-4) thereby providing multiplex and target-specific analysis of regions of interest (e.g. Abstract).
To the extent that the limitations of the claims are not explicitly taught with the recited relationships and sequencing among limitations, then in the absence of a secondary consideration to the contrary it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Response to Arguments
Response to arguments regarding Claim Rejections - 35 USC 103
In view of the above 112/1st rejections and associated intended-use interpretations, the rejections over Kononen are maintained.  Applicant's 1/19/2021 remarks at pp. 10-13 may be persuasive after resolution of the above 112/1st rejections and associated intended-use claim interpretations.

Citations to Art
In the above citations to documents in the art, an effort has been made to specifically cite representative passages, however rejections are in reference to the entirety of each document relied upon.  Other passages, not specifically cited, may apply as well.

Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application 
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631